McCLOSKEY, Senior Judge,
Dissenting.
I respectfully dissent. Although I agree with the holding of the majority that the date of displacement is the proper date for the valuation of Manhattan’s inventory, I cannot agree with the majority’s general holding that jewelry can never have “value in place.” Such a sweeping declaration sets a dangerous precedent and is in contravention of existing case law that holds that inventory can have “value in place.” Pikur v. Pennsylvania Department of Transportation, 163 Pa.Cmwlth. 251, 641 A.2d 11 (1994), petition for allowance of appeal denied, 539 Pa. 657, 651 A.2d 543 (1994). In the instance, such as here, where a business’ inventory consists of jewelry, a court should not be precluded from holding that such has “value in place.”
Accordingly, I would have affirmed the order of the Court of Common Pleas of Philadelphia County (trial court) as to the date of valuation, but I also would have remanded the matter to the trial court to develop a record regarding Manhattan Jewelers’ inventory and determine whether such inventory, i.e., jewelry, has “value in place.” Only after such a determination could this Court conduct a meaningful review.